Filed 5/23/22 P. v. Whitehead CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F082887
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F18902213)
                    v.

 JERRY JAYVON WHITEHEAD,                                                                  OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. James A.
Kelley, Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P. J., Meehan, J. and De Santos, J.
                                    INTRODUCTION
       Appellant and defendant Jerry Jayvon Whitehead pleaded no contest to multiple
felony offenses and was sentenced to state prison. On direct appeal, we affirmed his
convictions and remanded the matter for the trial court to determine whether to exercise
its discretion to dismiss the five-year term imposed for the prior serious felony conviction
enhancement (Pen. Code, § 667, (a)),1 and consider an objection to his ability to pay the
fines and fees based on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). On
remand, the court ordered the fines and fees stricken but denied his motion to dismiss the
prior serious felony enhancement.
       In this appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                         FACTS2
       On March 28, 2018, P.G. and T.R. were sitting in P.G.’s parked 2012 Hyundai
Sonata. They were confronted by two men who pointed firearms at them. The victims
later identified the suspects as defendant Whitehead and his accomplice, Clarence Allen.
The victims reported that one man had a semiautomatic firearm, possibly a .40-caliber
Glock, and the other man had a long gun with a silencer. The men ordered the victims to
get out of the car and leave everything inside. T.R. hesitated and defendant threatened to
shoot her in the face. The victims got out and left their belongings inside the car.
Defendant and Allen got in and drove away in P.G.’s car.


       1 All further statutory citations are to the Penal Code unless otherwise indicated.
       2 On May 9, 2022, this court advised the parties that it was considering taking
judicial notice of the records before this court in defendant’s prior appeal, People v.
Whitehead (June 4, 2020, F078793) [nonpub. opn], and a party’s failure to object would
be considered as the lack of opposition. On May 19, 2022, the People advised this court
there was no opposition to judicial notice. Defendant did not file a response. We
therefore take judicial notice of said records.


                                             2.
       On March 29, 2018, police responded to a dispatch about a car blocking a
residential driveway. When the officers arrived, they found Allen and two other people
sitting in P.G.’s stolen Hyundai. The victims’ personal possessions were still in the car.
       Also, on March 29, 2018, officers took defendant into custody after he entered a
store and tried to hide a gun among the merchandise, as shown on the store’s video
surveillance camera. The officers recovered the firearm, which was a Bersa .38-caliber
handgun.
       The victims separately viewed photographic lineups and identified defendant and
Allen as the men who committed the carjacking. (People v. Whitehead, June 4, 2020,
F078793 [nonpub. opn.].)
                           PROCEDURAL BACKGROUND
       On August 2, 2018, a first amended information was filed in the Superior Court of
Fresno County in case No. F18902213, that charged defendant Whitehead and
codefendant Allen with multiple felonies based on the carjacking.
       Defendant was charged with count 3, carjacking (§ 215, subd. (a)); count 4,
second degree robbery (§ 211); count 6, assault with a firearm (§ 245, subd. (a)(2)); and
count 7, criminal threats (§ 422); with firearm enhancements alleged as to counts 3 and 4
(§ 12022.53, subd. (b)) and counts 6 and 7 (§ 12022.5, subd. (a)).
       It was further alleged defendant had one prior strike conviction (§ 667, subds. (b)–
(i)), one prior serious felony conviction (§ 667, subd. (a)), and one prior prison term
enhancement (§ 667.5, subd. (b)), all based on his conviction for carjacking (§ 215) in
2013. (People v. Whitehead, supra, F078793.)
       On April 3, 2018, a complaint was filed against defendant in case No. F18902215,
that charged him with five felony firearm offenses committed on March 29, 2018, when
he was taken into custody after hiding his gun in the store: count 1, possession of a
firearm by a person with a prior violent conviction (§ 29900, subd. (a)); count 2,
possession of a firearm by a felon (§ 29800, subd. (a)); count 3, carrying a loaded firearm

                                             3.
in public (§ 25850, subd. (a)); count 4, carrying a concealed firearm (§ 25400,
subd. (a)(2)); and count 5, possession of ammunition by a prohibited person (§ 30305,
subd. (a)(1)); with one prior strike conviction and one prior prison term enhancement.
(People v. Whitehead, supra, F078793.)
Defendant’s Plea
       On August 2, 2018, the court convened the joint jury trial for defendant Whitehead
and codefendant Allen in the carjacking case.
       On August 3, 2018, defendant Whitehead withdrew his not guilty pleas, and
entered into a negotiated disposition to plead no contest to the charges in both the
carjacking and firearm cases, for an indicated aggregate sentence of 26 years four
months.
       In case No. F18902213, the carjacking case, defendant pleaded no contest to the
four charged counts, and admitted the firearm enhancements and the prior conviction
allegations, for an indicated sentence of 25 years in prison.
       In case No. F18902215, the firearms cases, defendant pleaded no contest to the
five charged counts and admitted the prior conviction allegations, for an indicated
sentence of one year four months in prison. (People v. Whitehead, supra, F078793.)
Sentencing Hearing
       On November 30, 2018, the court sentenced defendant to an aggregate term of
26 years four months in both cases.
       In the carjacking case, defendant was sentenced to 25 years in prison as follows:
count 3, carjacking, the midterm of five years, doubled to 10 years as the second strike
term; a consecutive term of 10 years for the section 12022.53, subdivision (b) firearm
enhancement; and a consecutive term of five years for the prior serious felony
enhancement. The court stayed the terms imposed for the other counts and allegations
pursuant to section 654 and ordered the prior prison term enhancement stricken.



                                             4.
       The court recognized it had discretion whether to impose the section 12022.53,
subdivision (b) firearm enhancement in the carjacking case, but it had “weighed the facts
and the defendant’s history, [and] declined to exercise that discretion” because “I don’t
believe that this is a case where it’s appropriate to strike the [section] 12022.53
enhancement.”
       In the firearms case, the court imposed a consecutive term of eight months (one-
third the midterm) doubled to 16 months as the second strike term for count 1, possession
of a firearm by a person with a prior violent conviction, and stayed the terms imposed for
the other counts pursuant to section 654.
       In each case, the court imposed a $300 restitution fine (§ 1202.4, subd. (b)) and
suspended the $300 parole revocation fine (§ 1202.45). The court stated that for the nine
counts in both cases, it was imposing the court security fee of $40 per conviction, for a
total of $360 (§ 1465.8); and the criminal conviction assessment fee of $30 per
conviction, for a total of $270 (Gov. Code, § 70373). The court ordered victim restitution
in an amount to be determined (§ 1202.4, subd. (f)).
       On February 6, 2019, defendant filed a notice of appeal only as to the carjacking
case (No. F18902213). (People v. Whitehead, supra, F078793.)
Defendant’s Direct Appeal
       As explained above, on appeal we agreed with defendant that remand was required
for the trial court to consider whether to exercise its discretion to dismiss the five-year
prior serious felony enhancement pursuant to Senate Bill No. 1393’s (2017–2018 Reg.
Sess.) amendments to section 667, subdivision (a) and section 1385, subdivision (b); and
that on remand, defendant could object to the fines and fees pursuant to Dueñas. (People
v. Whitehead, supra, F078793.)
Proceedings on Remand
       On June 7, 2021, the court held the hearing on remand and first addressed whether
it should exercise its discretion under section 1385 to dismiss the five-year prior serious

                                              5.
felony enhancement. The court reviewed the record and stated that defendant was
sentenced to 25 years, based on the midterm of five years and doubled to 10 years, with a
consecutive term of 10 years for the firearm enhancement, and an additional five years
for the prior serious felony enhancement, and asked the parties if that was correct. The
parties agreed.
       The prosecutor argued the court should not dismiss the enhancement because the
prior conviction was also for carjacking, it occurred in 2013, and he was sentenced to
seven years in prison. The current carjacking offense showed the increased violent nature
of his criminal acts because he was armed. “I think the intent of the legislature is clear to
extend the punishment to those who continue to commit violent behavior and we believe
this defendant falls squarely within that statute.”
       Defense counsel asked the court to dismiss the enhancement because defendant
admitted the offense, he was 23 years old when he committed the crime, and his sentence
was already enhanced by the prior strike conviction.
       The court asked if it could consider the facts of the current case. The prosecutor
replied that the facts of both the current and prior carjacking convictions were relevant.
The current offense involved two victims who were unknown to the two defendants,
defendants approached the victims while they were in a parked car, both defendants were
armed, and they took the victims’ car and their possessions.
       The court denied defendant’s motion to dismiss the prior serious felony
enhancement: “Based on the defendant’s criminal history and based on the facts in this
case, the Court will decline to exercise discretion. It seems like exactly the type of thing
that people fear, being in a random armed robbery when people are just minding their
own business and they have a gun stuck in their face, demanding their cooperation and
their belongings.” The court agreed with the prosecutor that the enhancement was “just
for this type of situation,” and it was not appropriate to dismiss it.



                                              6.
       The court then turned to the Dueñas issue, and ordered the $300 restitution fine,
the $30 criminal conviction assessment, and $40 court security fee would be suspended
and “wiped” from the record for the carjacking case.
Appellate Proceedings
       On June 7, 2021, appellant filed a timely notice of appeal.
       On January 7, 2022, appellate counsel requested the trial court to issue an
amended and corrected abstract of judgment showing that the fines and fees were
stricken.
       On the same day, the trial court filed the amended abstract of judgment reflecting
that in case No. F18902213, the carjacking case, a restitution fine was not imposed and
the parole revocation fine of $300 was suspended; and in case No. F18902215, the
firearms case, a restitution fine of $300 was imposed and the parole revocation fine was
suspended.
       The amended abstract further reflected that for the five counts in the firearms case,
the court imposed a total of $200 in court security fees (§ 1465.8), based on $40 for each
count; and a total of $150 for the criminal conviction assessments (Gov. Code, § 70373),
based on $30 for each count; with victim restitution in both cases in an amount to be
determined (§ 1202.4, subd. (f)).
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on February 2, 2022, we
invited defendant to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.3

       3“We review a court’s decision to deny a motion to strike a five-year prior serious
felony enhancement for an abuse of discretion. No error occurs if the trial court evaluates

                                             7.
                                     DISPOSITION
      The judgment is affirmed.




all relevant circumstances to ensure that the punishment fits the offense and the
offender.” (People v. Shaw (2020) 56 Cal.App.5th 582, 587.) In exercising its
discretion, the court may consider the nature of the present and prior offenses, and the
nature of the offender. (Id. at p. 587.) “Section 1385 allows courts to ensure ‘that
persons are sentenced based on the particular facts of the offense and all the
circumstances. It enables the punishment to fit the crime as well as the perpetrator.’
[Citation.] Where a court chooses to dismiss or strike under section 1385, ‘the reason for
dismissal must be “that which would motivate a reasonable judge.” ’ ” (Ibid.) The court
considered relevant factors when it concluded that dismissal of the enhancement would
not be in the interests of justice, and it did not abuse its discretion.

                                            8.